Citation Nr: 1137947	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  06-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a groin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

When this matter was initially before the Board in January 2008, the Board denied a claim of entitlement to service connection for left inguinal ring dilation, claimed as a residual of a ruptured hernia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a January 2010 Decision, the Court affirmed in part and set aside in part the Board's decision, and remanded the case for compliance with the terms of the Joint Motion.  The Court affirmed the January 2008 BVA decision, denying service connection for left inguinal ring dilation, claimed as a residual of a ruptured hernia.  However, the Court essentially instructed that the Veteran's claim must be broadened pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Thus, liberally construing Clemons, and pursuant to the January 2010 Court decision, the Board will broaden the Veteran's initial claim to one for service connection for a groin disorder.  As the Board's January 2008 denial of service connection for left inguinal ring dilation is affirmed, the Decision below addresses a groin disorder separate from a left inguinal ring dilation. 

The Board parenthetically notes that this case was remanded in August 2010 so that the Veteran could be afforded an additional VA examination and a VA opinion could be obtained.  The Veteran was afforded a September 2010 VA examination and opinion.  A July 2011 supplemental statement of the case was issued.  The case is once again before the Board.     

The Board additionally notes that the Veteran requested a hearing before a Decision Review Officer (DRO) in October 2006.  A hearing was scheduled for March 2007.  However, in a statement received the day of the scheduled hearing the Veteran requested that his hearing be cancelled.  Thus, his hearing request is deemed withdrawn.  Moreover, in October 2007 the Veteran testified before the undersigned Veteran's Law Judge.  A copy of the transcript is of record. 


FINDING OF FACT

There is no credible or competent evidence that the Veteran has a current diagnosis of a groin disorder at any time during the appeals process.


CONCLUSION OF LAW

A groin disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in the same May 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service and VA treatment records.  The Board additionally notes that the Veteran indicated in his April 2006 claim that he was receiving recurring Social Security Administration (SSA) income.  An August 2006 SSA Inquiry completed by the RO did not reflect that the Veteran was receiving disability benefits.  Moreover, and significantly, the Veteran testified at his October 2007 BVA hearing that all the evidence that needed to be obtained had already been obtained.  See BVA Hearing Transcript (T.) at 17.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

The Board finds that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  Moreover, the Veteran has indicated that all outstanding records have been associated with the claims file and he did not identify any SSA records that would be relevant to his claim.  Additionally, the Board notes that at his July 2006 General VA examination the Veteran reported that he was on disability as a result of a 2004 car accident.  He stated that he had hurt his right shoulder, his left leg and the left side of his head at that time.  Therefore there is no basis to remand this matter for SSA records, if such even exist.
	
Next, specific VA examinations and opinions were obtained in July 2006, April 2007 and September 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the July 2006 and April 2007 VA examinations focused primarily on the Veteran's claim for a left inguinal ring dilation, which is not before the Board at this time, they did consider the Veteran's general complaints of groin pain.  Moreover, the Veteran was afforded an additional VA examination in September 2010 to specifically address whether he had a general groin disorder and the etiology of any such disorder. 

The Board has considered that the July 2006 VA General examiner did not review the Veteran's claims file.  However, the Board finds that the April 2007 and September 2010 VA examinations and opinions are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The April 2007 and September 2010 VA examiners considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the groin issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 'In the absence of proof of a present disability there can be no valid claim.'  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claim on appeal addresses a groin disorder separate from a left inguinal ring dilation, claimed as a residual of a ruptured hernia.  Service treatment records reflect that in June 1971 the Veteran reported groin pain.  In January 1972, the Veteran sought treatment for what he described as "hernia" and venereal warts.  He was diagnosed with right inguinal adenopathy (swollen lymph nodes) and condylomata acuminate (genital warts).  An April 1972 treatment record reflected a diagnosis of chancroid (a sexually transmitted disease).  August 1972 treatment records additionally reflect treatment and complaints for chancroid and warts, respectively.  An October 1972 treatment record noted a diagnosis of gonorrhea. January 1973 treatment records noted that the Veteran had developed right inguinal tenderness and a non-draining node in the right groin area.  He was diagnosed with chancroid and warts. 

At his January 1973 separation examination, the Veteran was observed to have a healing chancroid.  A report of medical history completed at that time reflected that the Veteran was positive for venereal disease.  In a February 1973 statement of medical condition, completed subsequent to his separation examination, but just prior to his separation from service, the Veteran reported that his medical condition had changed.  He indicated that he now had "groin pain."  A clinical record completed at that time reflected that the Veteran had chancroid and recurrent venereal warts and should report for follow-up. 

Post-service records reflect that the Veteran was treated for right groin pain in January 2002.  An ultrasound at that time reflected normal appearance of the testicles bilaterally, bilateral hydroceles (much larger on right side), and a slight prominence of the left epididymis (suspicious for prior infection or inflammation).  

A November 2005 VA treatment record noted complaints of scrotal pain.  A diagnosis of a groin disorder was not rendered. He reported groin pain in a May 2006 phone call to a VA telephone triage.  He additionally reported chronic groin pain at a July 2006 VA examination.  Although a mild left inguinal ring dilation with no evidence of herniated bowel was diagnosed, a separate groin disorder was not identified.  

At an April 2007 VA examination, the Veteran reported pain in his left groin.  He reported pain with walking approximately one-half mile and with lifting.  He indicated that he had experienced this same sort of pain since active duty service.  Upon physical examination, it was noted that there was tenderness in the left groin area.  A diagnosis as to the cause of the tenderness in his groin was not made.  The examiner indicated no objective or clinical evidence to support a diagnosis of inguinal ring dilation.  Significantly, no groin disorder was diagnosed despite the Veteran's subjective complaints of left groin pain. 

The Board has additionally considered a September 2010 VA examination.  The VA examiner considered the Veteran's medical history and completed a physical examination.  He noted that on examination the Veteran did not exhibit any swelling or infection or any abnormality in his right groin area.  Although he noted that the Veteran reported subjective pain, upon examination no tenderness was exhibited.  Moreover, the VA examiner stated that there was no lesion or rash, or testicular pain.  The VA examiner indicated that the Veteran's physical examination appeared to be benign, other than his subjective pain in his right groin.  He diagnosed the Veteran with "history of infected inguinal adenopathy in service in 1972 currently with no groin issues at this time."

The VA examiner opined that after reviewing the claims file it was his opinion that the Veteran does not suffer from any groin disorder at this time, especially with respect to his complaint of right groin pain.  He noted that the Veteran's complaints were subjective and there was no objective evidence on examination or abnormality in his right groin.  He considered that the Veteran did have a history of right infective inguinal adenopathy when he was in the service and in January 1972.  However, the VA examiner stated that he did not believe the Veteran had further complications or problems in his right groin area.  He rationalized that this was based on a review of the service treatment records and a physical examination.  After stating that the Veteran does not have any groin disorder or abnormality, the VA examiner stated that it was less likely as not that any current groin condition was related to his right infective inguinal adenopathy. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim in April 2006; a clinical diagnosis of a groin disorder, separate from a left inguinal ring dilation was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  The Board acknowledges a January 2002 ultrasound which reflects bilateral hydroceles (swelling of scrotum) and a slight prominence of the left epididymis, which was not during the appeal period.  Moreover, and of significant import, the treatment record associated with the 2002 ultrasound does not establish a diagnosis of any disorder that is related to the Veteran's complaints of right groin pain. 

The Board has considered the Veteran's claim that he has a current groin disorder. As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506.

In this case, the Veteran is competent to report symptoms such as groin pain as this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 469.  However, pain is not a separate disability for VA disability compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted. Id.

At this time, there is no competent evidence that the Veteran has a disorder relating to his groin (separate from a left inguinal ring dilation, claimed as a residual of a ruptured hernia), nor that he had any such disorder at any time while the claim has been on appeal.  The Board finds significant that despite his complaints of groin pain, no disability has been diagnosed, despite various evaluations.  Based on the foregoing, the weight of the evidence is against the claim for service connection of groin disorder. As such, the appeal for a groin disorder must be denied.


ORDER

Service connection for a groin disorder is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


